Citation Nr: 1007736	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-09 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling due to 
painful motion.     


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent rating for a right knee disability.  The Veteran 
testified before the Board in December 2009.    


FINDING OF FACT

The Veteran's right knee disability has been manifested by 
extension limited at most to 10 degrees and flexion limited 
at most to 90 degrees.  There is slight instability but no 
subluxation or ankylosis.  There is x-ray evidence of 
arthritis.  There is also evidence of a dislocated semilunar 
cartilage, but there is no evidence of frequent episodes of 
locking, pain, and effusion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee limitation of flexion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5260, 5258 
(2009).

2.  The criteria for a separate rating of 10 percent, but not 
higher, for right knee limitation of extension have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5261 (2009).

3.  The criteria for a separate rating of 10 percent, but not 
higher, for right knee instability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist the Appellant 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the notice provided addressing the assignments 
of effective date provisions was provided in March 2007, and 
the Board finds that the Veteran is not prejudiced in this 
case by the Board's grant of an increased rating.   

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned March 2007 letter and other 
correspondence provided by the RO, including a July 2008 
letter.  Specifically, VA informed the Veteran of the 
necessity of providing, on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the respective disability, and the effect that the worsening 
has on his employment and daily life.  The Veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private outpatient treatment records.  
The Veteran was afforded a VA medical examination in July 
2007.  The VA examiner provided findings in relation to 
relevant criteria in his claim.  He also had advanced medical 
training, experience, and the opportunity to examine both the 
Veteran and his claims file to provide a competent diagnosis 
and medical opinion concerning the Veteran's condition.  See 
Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy 
its duty to assist by providing a medical examination 
conducted by one able to provide "competent medical evidence" 
under § 3.159(a) (1)."  The VA examiner was qualified through 
education, training, and experience to offer competent 
medical evidence.  The Veteran has also not provided any 
objective medical evidence to question the VA examiner's 
findings.  Therefore, the Board finds that the examination 
and associated opinion is adequate for a proper adjudication 
of the appeal. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2009).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional compensable disability.  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability has been rated as 10 
percent disabling under Diagnostic Code 5260-5024.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 5260 pertains to limitation of 
flexion of the leg.  Diagnostic Code 5024 pertains to 
tenosynovitis and is rated based upon limitation of motion of 
the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5024, 5260 (2009).  Other applicable diagnostic codes include 
Diagnostic Code 5257, which contemplates recurrent 
subluxation or lateral instability; Diagnostic Code 5258, 
which contemplates dislocation of semilunar cartilage; and 
Diagnostic Code 5261, which contemplates limitation of 
extension of the leg.  38 C.F.R. § 4.71a, DCs 5257, 5258, 
5261 (2009).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
those conditions.  Specifically, no treatment record, or any 
report of VA examination demonstrate any objective finding of 
subluxation, malunion, or hyperextension of the right knee.  
Similarly, ankylosis of the right knee has not been 
demonstrated.  

Post-service VA and private medical records dated from March 
2004 to February 2009 show that the Veteran received 
intermittent treatment for his right knee disability.  He 
experienced such symptoms as pain, swelling, tenderness, 
decreased strength, and slow gait with mild limp.  X-rays of 
the right knee revealed mild to moderate degenerative joint 
disease.  A May 2007 MRI of the right knee indicated an 
extensive tear in the posterior horn medial meniscus.  A June 
2008 MRI of the right knee revealed tricompartmental 
degenerative joint disease with medial compartment and 
patellofemoral compartment chondromalacia, small joint 
effusion, and partially ruptured popliteal cyst.  In a March 
2007 VA treatment report, range of motion testing showed 105 
degrees flexion and 10 degrees extension.  An August 2008 VA 
treatment report indicated 90 degrees flexion and 0 degrees 
extension.  

On VA examination in July 2007, the Veteran complained of 
giving way, instability, and pain in the right knee.  He 
reported being able to stand for 3 to 8 hours with only short 
periods of rest.  He denied any stiffness or weakness of the 
knee.  He stated that he had moderate flare-ups of pain every 
2 to 3 weeks that lasted for hours.  Examination revealed 
normal gait and weight bearing.  Range of motion testing 
showed 120 degrees flexion and 0 degrees extension.  There 
was pain on motion but no additional limitation of motion on 
repetitive use.  There was no evidence of ankylosis, 
crepitation, bumps consistent with Osgood-Schlatter's 
disease, clicks, snaps, grinding, instability, or meniscus 
abnormality.  The Veteran had subpatellar tenderness.  An x-
ray of the right knee was normal, and an MRI of the right 
knee indicated possible degenerative tear of the medial 
meniscus.  The examiner diagnosed the Veteran with right knee 
arthralgia and possible meniscal tear.  

The Veteran testified before the Board at a travel board 
hearing in December 2009.  Testimony revealed, in pertinent 
part, that the Veteran suffered from instability of the right 
knee every other day when walking, getting up from a position 
low to the ground, or staying in a set position for too long.  
He testified that he used a knee brace to help with the 
instability of the knee.  He reported that his physician had 
recommended a total right knee replacement.  He stated that 
he experienced constant popping and scraping of the knee 
every other day and that he had total loss of balance about 
four or five times a month.  He also testified that he had 
missed about 10 days of work in the last year due to his 
right knee disability.    

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations, the Veteran's right knee had flexion 
limited at most to 90 degrees, as demonstrated at the August 
2008 VA treatment session.  The flexion of the Veteran's 
right knee would have to be limited to 30 degrees in order to 
warrant an increased rating of 20 percent.  See 38 C.F.R. 
§ 4.71a, DC 5260.  Diagnostic Code 5260 therefore cannot 
serve as a basis for an increased rating in this case.  

Regarding the Veteran's limitation of extension of the right 
knee, at a March 2007 VA treatment session, the Veteran was 
found to have 10 degrees extension.  Under DC 5261, extension 
that is limited to 10 degrees warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5261.  General 
Counsel Precedent Opinion VAOPGCPREC 9-2004 held that 
separate ratings could be assigned when the criteria for a 
compensable rating under both DC 5260 and DC 5261 were met.  
VAOPGCPREC 9-2004 (September 17, 2004).  The Veteran is 
already in receipt of a compensable rating for his right knee 
disability under DC 5260 and also meets the criteria for 
compensable rating under DC 5261.  Therefore, because the 
evidence of record shows that the Veteran's extension was 
limited to 10 degrees, the Board finds that a separate 10 
percent rating is warranted for the Veteran's right knee 
disability due to limitation of extension.          

The Board has considered functional impairment as a result of 
pain on repetitive use and finds that the Veteran is not 
entitled to an increased rating under this criteria.  
Although the Veteran complained of suffering flare-ups of 
pain every 2 to 3 weeks that lasted for hours, there was no 
evidence which suggests, that, on repetitive use, the right 
knee would be restricted by pain or other factors to only 30 
degrees flexion or 15 degrees extension, the criteria for a 
20 percent rating.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the right 
knee is limited in motion to 15 degrees extension or 30 
degrees flexion, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2009).  The medical evidence does 
not show any recurrent subluxation, nor does the Veteran 
report any subluxation.  With respect to instability, the 
Veteran complained that his right knee gave way every other 
day and that he experienced episodes of instability when 
walking, getting up from a low position, or staying in a set 
position for too long.  The medical evidence of record showed 
that the Veteran had an extensive tear in the posterior horn 
of the medial meniscus, but it did not indicate any right 
knee instability on examination.  However, the Board does not 
find that the Veteran's lay statements lack credibility 
merely because they are unaccompanied by contemporaneous 
medical evidence.  See Davidson v. Shinseki, 2009 WL 2914339 
(Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.").  The Board finds the Veteran to be credible in 
his reports of his right knee giving way every other day.  
While the Veteran stated that he experienced right knee 
instability 3 or 4 times a week, the objective medical 
findings do not show any right knee instability.  In the 
absence of objective evidence of any instability, the Board 
finds that any such instability of which the Veteran suffers 
to be no more than slight.  Resolving all doubt in favor of 
the Veteran, a separate 10 percent rating for slight right 
knee instability is granted under DC 5257.     

Under Diagnostic Code 5258, a 20 percent rating is provided 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, DC 5258 (2009).  A May 2007 MRI of the right knee 
indicated an extensive tear in the posterior horn medial 
meniscus, and a June 2008 MRI of the right knee revealed 
tricompartmental degenerative joint disease with medial 
compartment and patellofemoral compartment chondromalacia, 
small joint effusion, and partially ruptured popliteal cyst.  
The objective medical evidence shows that the Veteran does 
indeed have a dislocation of the semilunar cartilage and that 
he suffers from frequent right knee pain.  Nevertheless, 
there is no evidence that the Veteran experiences frequent 
locking or effusion into the joint.  While there is one 
recorded instance of small joint effusion and locking in a 
June 2008 private MRI report, the overall evidence does not 
demonstrate frequent locking or effusion.  The criteria under 
DC 5258 are conjunctive, not disjunctive; thus all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).  Although the Veteran has a medial meniscal tear in 
the right knee with frequent pain, he does not meet the 
criteria for frequent locking or effusion.  Because the 
objective medical evidence does not show frequent episodes of 
locking and effusion related to the Veteran's dislocated 
medial meniscus, the Board finds that a separate higher 20 
percent rating for a right knee disability is not warranted 
under DC 5258.         

The Board notes that at his December 2009 travel board 
hearing, the Veteran reported that he had missed 10 days of 
work in the previous year due to his right knee disability.  
However, the Board finds no evidence that the Veteran's 
service-connected right knee disability presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  
The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected right knee 
disability do not result in a marked functional impairment in 
any way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996). 

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
limitation of flexion disability did not warrant a rating in 
excess of 10 percent disabling for the period under 
consideration.  However, the Board finds that the evidence 
shows that the Veteran's right knee disability warranted a 
separate 10 percent rating for limitation of extension and a 
separate 10 percent rating for instability.  The benefit of 
the doubt has been considered in rendering this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a right knee limitation of flexion 
disability is denied.  

A separate 10 percent rating for right knee limitation of 
extension is granted, effective January 23, 2007.  

A separate 10 percent rating for right knee instability is 
granted, effective January 23, 2007.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


